Exhibit 10.4

AMENDED AND RESTATED

EMPLOYMENT AND NON-COMPETITION AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AND NON-COMPETITION AGREEMENT (“Agreement”)
is entered into as of the 16th day of July, 2014, (the “Effective Date”),
between Vantage Drilling Company (“Company”), and Donald Munro (“Employee” or
“Executive”).

R E C I T A L S:

WHEREAS, the Company, through its subsidiary, Vantage International Payroll Co.
Pte. Ltd. and Executive entered into an Employment Agreement (the “Original
Agreement”) dated as of May 1, 2008, providing for the Executive’s employment by
the Company and setting forth the terms and conditions for such employment; and

WHEREAS, the Company and Executive agree that the Original Agreement should be
amended to align and conform the terms of the Original Agreement to certain
Company policies and to make such other changes as the Company and Executive
agree are necessary and in the Parties mutual best interests; and

WHEREAS, the Company and Executive desire to amend and restate the Original
Agreement to reflect the amendments reflected in this Agreement; and

WHEREAS, Executive is employed as an integral part of the Company’s management
and participates in the decision-making process relative to short and long-term
planning and policy for the Company; and

WHEREAS, the Company desires to obtain assurances from Executive that he will
devote his best efforts to the Company and will not enter into competition with
the Company, solicit its customers, or solicit employees of the Company after
termination of his employment; and

WHEREAS, Executive serves as a key employee with special and unique talents and
skills of peculiar benefit and importance to the Company; and

WHEREAS, Executive is desirous of committing himself to serve on the terms
herein provided; and

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties agree to this Agreement as
follows:

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 1 of 27



--------------------------------------------------------------------------------

1. EMPLOYMENT TERM AND DUTIES

1.1 Term of Employment. Effective as of the Effective Date, the Company hereby
agrees to employ Executive as its Vice President-Operations, and Executive
hereby agrees to accept such employment, on the terms and conditions set forth
herein, for the period commencing on the Effective Date and expiring as of
July 15, 2015 (the “Basic Term”) (unless sooner terminated as hereinafter set
forth). The Basic Term shall be automatically extended commencing on the first
(1st) anniversary date and on each subsequent anniversary date thereafter (each
such date being a “Renewal Date”), so as to terminate one (1) year from such
Renewal Date, unless and until at least ninety (90) days prior to a Renewal Date
either party hereto gives written notice to the other that the Basic Term should
not be further extended after the next Renewal Date (a “Notice of Non-Renewal”),
in which event the Termination Date shall be the Renewal Date next following
receipt of the Notice of Non-Renewal. For the removal of any doubt, unless the
Company provides Executive with written notice of its intention not to renew
this Agreement at least ninety (90) days prior to the expiration of the Basic
Term or before the Renewal Date, this Agreement shall automatically renew for an
additional one-year period commencing on the first (1st) day after each
anniversary date. The period of time commencing on the Effective Date until the
Agreement has been terminated as set forth herein shall be referred to as the
“Employment Period.”

1.2 Duties as Executive of the Company. Executive shall, subject to the
supervision of the Chief Operating Officer, have general management and control
of operations in the ordinary course of its business with all such powers with
respect to such management and control as may be reasonably incident to such
responsibilities. Executive shall devote his full time and attention to
diligently attending to the business of the Company during the Employment
Period. During the Employment Period, Executive shall not directly or indirectly
render any services of a business, commercial, or professional nature to any
other person, firm, corporation, or organization, whether for compensation or
otherwise, without the prior written consent of the Chairman of the Board.
However, Executive shall have the right to (i) serve on corporate, civic or
charitable boards or committees, (ii) deliver lectures, fulfill speaking
engagements or teach at educational institutions, and (iii) engage in such
activities as may be appropriate in order to manage his personal investments so
long as such activities do not materially interfere or conflict with the
performance of his duties to the Company hereunder. The conduct of such activity
shall not be deemed to materially interfere or conflict with Executive’s
performance of his duties until Executive has been notified in writing thereof
and given a reasonable period in which to cure the same.

1.3 Place of Performance. Executive’s place of performance shall be mutually
determined by Executive and the Company. During the Employment Period, the
Company shall maintain executive offices for Executive in Houston, Texas, or in
the location where Executive is assigned if Executive is employed for overseas
employment. During the Employment Period, the Company shall provide Executive
with an office and staff consistent with the practices of the Company in effect
during Executive’s Basic Term of Employment.

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 2 of 27



--------------------------------------------------------------------------------

1.4 Fiduciary Duty. Executive acknowledges and agrees that he owes a fiduciary
duty to the Company and further agrees to make full disclosure to the Company of
all business opportunities pertaining to the Company’s business and shall not
act for his own benefit concerning the subject matter of his fiduciary
relationship.

1.5 Compliance. Executive agrees that he will not take any action in violation
of United States laws or other laws applicable to Executive’s employment,
including, but without limited to the Foreign Corrupt Practices Act, the UK
Bribery Act of 2010, and the Securities Exchange Act of 1934.

 

2. COMPENSATION AND RELATED MATTERS

2.1 Base Salary. Executive shall receive a base salary (the “Base Salary”) paid
by the Company at the annual rate of $285,000 (Two Hundred Eighty Five Thousand
Dollars), payable in accordance with the Company’s general payment practices,
but no less frequently than monthly, in substantially equal installments, with
the opportunity for increases from time to time thereafter in accordance with
the Company’s regular executive compensation practices.

2.2 Bonus Payments. For each full fiscal year of the Company that begins and
ends during the Employment Period, Executive shall be eligible to earn an annual
cash bonus (the “Target Annual Bonus”) in such amount as shall be determined by
the Compensation Committee of the Board (the “Compensation Committee”) based on
the achievement by the Company and the Executive of performance goals
established by the Compensation Committee for each such fiscal year; provided,
that the Target Annual Bonus shall be no less than 70% of Executive’s Base
Salary, but not to exceed 140% of Base Salary. The Compensation Committee shall
establish objective criteria to be used to determine the extent to which
performance goals have been satisfied.

2.3 Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by him in
accordance with the policies and procedures established by the Compensation
Committee for the Company’s senior executive officers in performing services
hereunder, provided that Executive properly accounts for such expenses in
accordance with the Company’s policies and procedures.

2.4 Automobiles. The Company shall provide Executive with an automobile
allowance of $500 per month, consistent with the practices of the Company.

2.5 Business, Travel and Entertainment Expenses. The Company shall promptly
reimburse Executive for all business, travel and entertainment expenses
consistent with the Executive’s titles and the practices of the Company.

2.6 Vacation. Executive shall be entitled to six (6) weeks of vacation per year.
Vacation not taken during the applicable fiscal year (but not in excess of three
weeks) shall be carried over to the next following fiscal year, subject to the
Company’s then current practices.

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 3 of 27



--------------------------------------------------------------------------------

2.7 Welfare, Pension and Incentive Benefit Plans. During the Employment Period,
Executive (and his eligible spouse and dependents) shall be entitled to
participate in all the welfare benefit plans and programs maintained by the
Company from time-to-time for the benefit of its senior executives including,
without limitation, all medical, hospitalization, dental, disability, accidental
death and dismemberment and travel accident insurance plans and programs. In
addition, during the Employment Period, Executive shall be eligible to
participate in all pension, retirement, savings and other employee benefit plans
and programs maintained from time-to-time by the Company for the benefit of its
senior executives, other than any annual cash incentive plan.

2.8 Dues. During the Employment Period, the Company shall pay or promptly
reimburse Executive for annual dues for membership in professional
organizations, to the extent that such dues are for the purpose of Executive
maintaining continuing educational requirements and/or professional licenses
directly related to the position in which Executive is employed.

2.9 Other Benefits. Executive shall be entitled to participate in or receive
benefits under any compensatory employee benefit plan or other arrangement made
available by the Company now or in the future (“Other Benefits”) to its senior
executive officers and key management employees, subject to and on a basis
consistent with the terms, conditions, and overall administration of such plan
or arrangement. Nothing paid to Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the Base Salary payable to Executive pursuant to Section 2.1 of this
Agreement. The Company shall not make any changes in any employee benefit plans
or other arrangements in effect on the date hereof or subsequently in effect in
which Executive currently or in the future participates (including, without
limitation, each pension and retirement plan, supplemental pension and
retirement plan, savings and profit sharing plan, stock or unit ownership plan,
stock or unit purchase plan, stock or unit option plan, life insurance plan,
medical insurance plan, disability plan, dental plan, health and accident plan,
or any other similar plan or arrangement) that would adversely affect
Executive’s rights or benefits thereunder, unless such change occurs pursuant to
a program applicable to substantially all executives of the Company and does not
result in a proportionately greater reduction in the rights of or benefits to
Executive as compared with any other executive of the Company. The Company shall
recommend that Executive receive an annual award of restricted stock and/or
stock options in Vantage Drilling Company in the range of $400,000 to $550,000
based on market studies of industry executives, but Executive recognizes and
agrees that future years could vary significantly as market conditions and
industry compensation trends change. If there is a Change of Control (as herein
defined), any Stock Awards (as herein defined) which Executive has received
under this Agreement shall vest immediately.

2.10 Perquisites. Executive shall be entitled to receive the perquisites and
fringe benefits appertaining to an executive officer of the Company, in
accordance with any practice established by the Compensation Committee.

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 4 of 27



--------------------------------------------------------------------------------

2.11 Proration. Any payments or benefits payable to Executive hereunder in
respect of any calendar year during which Executive is employed by the Company
for less than the entire year, unless otherwise provided in the applicable plan
or arrangement, shall be prorated in accordance with the number of days in such
calendar year during which he is so employed.

2.12. Insurance. The Company may, from time to time, apply for and take out, in
its own name and at its own expense, naming itself or one or more of its
affiliates as the designated beneficiary (which it may change from time to
time), policies for life, health, accident, disability or other insurance upon
Executive in any amount or amounts that it may deem necessary or appropriate to
protect its interest. Executive agrees to aid the Company in procuring such
insurance by submitting to medical examinations and by completing, executing and
delivering such applications and other instruments in writing as may reasonably
be required by an insurance company or companies to which any application or
applications for insurance may be made by or for the Company.

 

3. TERMINATION

3.1 Definitions. For purposes of this Agreement, the following terms shall have
the indicated meanings:

A. “Cause” shall mean:

(i) Material dishonesty which is not the result of an inadvertent or innocent
mistake of Executive with respect to the Company or any of its subsidiaries;

(ii) Willful misfeasance or nonfeasance of duty by Executive intended to injure
or having the effect of injuring in some material fashion the reputation,
business, or business relationships of the Company or any of its subsidiaries or
any of their respective officers, directors, or employees;

(iii) Material violation by Executive of any material term of this Agreement;

(iv) Conviction of Executive of any felony, any crime involving moral turpitude
or any crime other than a vehicular offense which could reflect in some material
fashion unfavorably upon the Company or any of its subsidiaries; or

(v) Violation of Sections 1.4 or 1.5 above.

B. “Change of Control” shall mean a change in control of the Company which
results from the occurrence of any one or more of the following events:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of either (A) the then outstanding shares of
common stock of the Company (the “Outstanding Company Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 5 of 27



--------------------------------------------------------------------------------

vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company or
any Subsidiary, (B) any acquisition by the Company or any Subsidiary or by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary, or (C) any acquisition by any corporation pursuant to a
reorganization, merger, consolidation or similar business combination involving
the Company (a “Merger”), if, following such Merger, the conditions described in
subsection (iv) (below) are satisfied; or

(ii) A reverse merger involving the Company or the parent of the Company (as
defined in Code Section 424(e) or an equivalent non-corporate entity, “Parent”),
in which the Company or the Parent, as the case may be, is the surviving
corporation but the shares of common stock of the Company or the Parent
outstanding immediately preceding the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise, and the shareholders of the Parent immediately prior to the
completion of such transaction hold, directly or indirectly, less than fifty
percent (50%) of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of the surviving entity or, if more than one
entity survives the transaction, the controlling entity; or

(iii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(iv) The effective date of a Merger, unless immediately following such Merger,
(A) substantially all of the holders of the Outstanding Company Voting
Securities immediately prior to Merger beneficially own, directly or indirectly,
more than fifty percent (50%) of the common stock of the corporation resulting
from such Merger (or its parent corporation) in substantially the same
proportions as their ownership of Outstanding Company Voting Securities
immediately prior to such Merger, and (B) at least a majority of the members of
the board of directors of the corporation resulting from such Merger (or its
parent corporation) were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such Merger; or

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 6 of 27



--------------------------------------------------------------------------------

(v) The sale or other disposition of all or substantially all of the assets of
the Company, unless immediately following such sale or other disposition,
(A) substantially all of the holders of the Outstanding Company Voting
Securities immediately prior to the consummation of such sale or other
disposition beneficially own, directly or indirectly, more than fifty percent
(50%) of the common stock of the corporation acquiring such assets in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to the consummation of such sale or
disposition, and (B) at least a majority of the members of the board of
directors of such corporation (or its parent corporation) were members of the
Incumbent Board at the time of execution of the initial agreement or action of
the Board providing for such sale or other disposition of assets of the Company;
or

(vi) The adoption of any plan or proposal for the liquidation or dissolution of
the Company.

Notwithstanding the foregoing provisions of this definition of Change of
Control, to the extent that any payment (or acceleration of payment) hereunder
is (A) considered to be deferred compensation that is subject to, and not exempt
under, Code Section 409A, and (B) payable due to the Change of Control, then the
term Change of Control hereunder shall be construed to have the meaning as set
forth in Code Section 409A with respect to the payment (or acceleration of
payment) of such deferred compensation, but only to the extent inconsistent with
the foregoing provisions of the Change of Control definition as determined by
the Incumbent Board.

C. “Disability” shall mean a disability suffered by Executive because he (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company.

D. “Good Reason” shall mean any of the following (without Executive’s express
written consent:

(i) A reduction in the Executive’s Base Salary;

(ii) The failure of the Company to continue to provide the Executive with office
space, related facilities and secretarial assistance that are commensurate with
the Executive’s responsibilities to and position with the Company;

(iii) Following a Change of Control, a material alteration in the nature or
status of Executive’s title, duties or responsibilities, or the assignment of
duties or responsibilities inconsistent with Executive’s status, title, duties
and responsibilities;

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 7 of 27



--------------------------------------------------------------------------------

(iv) A failure by the Company to continue in effect any employee benefit plan in
which Executive was participating, or the taking of any action by the Company
that would adversely affect Executive’s participation in, or materially reduce
Executive’s benefits under, any such employee benefit plan, unless such failure
or such taking of any action adversely affects the senior executive officers or
key members of corporate management of the Company generally to the same extent;

(v) For Houston, Texas based executives exclusively, a relocation of the
Company’s principal offices, or Executive’s relocation to any place other than
the principal executive offices, exceeding a distance of fifty (50) miles from
the Company’s current executive office located in Houston, Texas, except for
reasonably required travel by Executive on the Company’s business;

(vi) The non-renewal, or delivery of any notice of non-renewal, of this
Agreement by the Company;

(vii) Any material breach by the Company of any provision of this Agreement or
the notification by the Company of the Company’s intention not to observe or
perform one or more of the obligations of the Company under this Agreement; or

(viii) Any failure by the Company to obtain the assumption and performance of
this Agreement by any successor (by merger, consolidation, or otherwise) or
assign of the Company.

However, Good Reason shall exist with respect to an above specified matter only
if such matter is not corrected by the Company within thirty (30) days of its
receipt of written notice of such matter from Executive, and in no event shall a
termination by Executive occurring more than ninety (90) days following the date
of the event described above be a termination for Good Reason due to such event.

E. “Termination Date” shall mean the date Executive is terminated for any reason
pursuant to this Agreement.

F. “Constructive Termination Without Cause”. Notwithstanding any other provision
of this Agreement, the Executive’s employment under this Agreement may be
terminated during the Employment Period by the Executive, which shall be deemed
to be “Constructive Termination Without Cause,” if one of the following events
shall occur without the written consent of the Executive: (i) a reduction in the
Executive’s Base Salary; (ii) the failure of the Company to continue to provide
Executive with office space, related facilities and secretarial assistance that
are commensurate with the Executive’s responsibilities to and position with the
Company; (iii) the notification by the Company of the Company’s intention not to
observe or perform one or more of the obligations of the Company under this
Agreement; or (iv) the failure by the Company to indemnify, pay or reimburse
Executive at the time and under the circumstances required by this Agreement.
Any such termination pursuant to this Section shall be made by Executive
providing written notice to the Company specifying the event relied upon

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 8 of 27



--------------------------------------------------------------------------------

for such termination and given within sixty (60) days after such event. Any
constructive termination pursuant to this Section shall be effective sixty
(60) days after the date Executive has given the Company such written notice
setting forth the grounds for such termination with specificity; provided,
however, that Executive shall not be entitled to terminate this Agreement in
respect of any of the grounds set forth above if within sixty (60) days after
such notice the action constituting such ground for termination has been cured
and is no longer continuing.

G. “Retirement” shall mean any separation of employment of the Executive from
the Company, other than a termination for Cause, so long as Executive has had at
least five years of continuous service with the Company and the Executive
provides at least six months advance notice to the Board of any such planned
Retirement. Notwithstanding any other provision of this Agreement to the
contrary, and for the avoidance of doubt, upon Retirement, Executive shall be
entitled exclusively to the benefits provided in Section 3.10 hereof, and under
no circumstances shall Retirement constitute a Termination Without Cause,
Termination by Executive with Good Reason, or a Constructive Termination Without
Cause.

3.2 Notice to Cure. Executive may not be terminated for Cause unless and until
there has been delivered to Executive written notice from the Board supplying
the particulars of Executive’s acts or omissions that the Board believes
constitute Cause, a reasonable period of time (not less than thirty (30) days)
has been given to Executive after such notice to either cure the same or to meet
with the Board, with his attorney if so desired by Executive, and following
which the Board by action of not less than two-thirds of its members furnishes
to Executive a written resolution specifying in detail its findings that
Executive has been terminated for Cause as of the date set forth in the notice
to Executive.

3.3 Good Faith Belief. For purposes of this Agreement, no act or failure to act
by Executive shall be considered “willful” if such act is done by Executive in
the good faith belief that such act is or was to be beneficial to the Company or
one or more of its businesses or subsidiaries or affiliates, or such failure to
act is due to the Executive’s good faith belief that such action would be
materially harmful to the Company or one of its businesses. Executive’s actions
resulting in a violation of law, including but not limited to laws specified in
Section 1.5, shall not constitute a good faith belief for purposes of this
Section or this Agreement. Cause shall not exist unless and until the Company
has delivered to Executive a copy of a resolution duly adopted by not less than
two-thirds of the Board (excluding Executive for purposes of determining such
majority) at a meeting of the Board called and held for such purpose after
reasonable (but in no event less than thirty (30) days’) notice to Executive and
an opportunity for the Executive, together with his counsel, to be heard before
the Board, finding that in the good faith opinion of the Board that “Cause”
exists, and specifying the particulars thereof in detail. This Section shall not
prevent Executive from challenging in an arbitration proceeding the Board’s
determination that Cause exists or that Executive has failed to cure any act (or
failure to act) that purportedly formed the basis for the Board’s determination.

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 9 of 27



--------------------------------------------------------------------------------

3.4 Termination Without Cause or Termination For Good Reason or Constructive
Termination Without Cause: Benefits.

 

  3.4.1. Base Salary and Annual Bonus. For a period of twelve (12) months after
the Termination Date, Base Salary and Target Annual Bonus (as defined herein)
shall be payable, at the election of the Company, either bi-weekly or a lump sum
within ten (10) days of the Termination Date, unless such termination is by the
Company without Cause, in which event such amount of Base Salary and Target
Annual Bonus shall be paid in a lump sum within ten (10) days of the Termination
Date.

 

  3.4.2. Stock Awards. If there is a Change of Control, termination without
Cause, termination for Good Reason or Constructive Termination Without Cause,
any awards under the 2007 LTIP or such other plan(s) as Company may adopt from
time to time (“Stock Awards”) which Executive has received shall vest
immediately. For the avoidance of doubt, Stock Awards that are performance-based
shall vest according to the Stock Award’s “target level”, provided that such
performance-based Stock Awards may vest at a higher level upon a Change of
Control, subject to the further determination of the Compensation Committee.

 

  3.4.3. Expenses. All accrued compensation and unreimbursed expenses through
the Termination Date. Such amounts shall be paid to Executive in a lump sum in
cash within thirty (30) days after the Termination Date; and

 

  3.4.4. Mitigation. Executive shall be free to accept other employment during
such period, and there shall be no offset of any employment compensation earned
by Executive in such other employment during such period against payments due
Executive under this Section 3, and there shall be no offset in any compensation
received from such other employment against the Base Salary set forth above.

 

  3.4.5

Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if the Executive is a “disqualified individual” (as defined in
Section 280G(c) of the Internal Revenue Code of 1986, as amended (the “Code”)),
and the payments and benefits provided for in this Agreement, together with any
other payments and benefits which the Executive has the right to receive from
the Company or any of its affiliates, would constitute a “parachute payment” (as
defined in Section 280G(b)(2) of the Code), then the payments and benefits
provided for in this Agreement shall be either (a) reduced (but not below zero)
so that the present value of such total amounts and benefits received by the
Executive from the Company and its affiliates will be one dollar ($1.00) less
than three times the Executive’s “base amount” (as defined in Section 280G(b)(3)
of the Code) and so that no portion of such amounts and benefits

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 10 of 27



--------------------------------------------------------------------------------

  received by the Executive shall be subject to the excise tax imposed by
Section 4999 of the Code or (b) paid in full, whichever produces the better net
after-tax position to the Executive (taking into account any applicable excise
tax under Section 4999 of the Code and any other applicable taxes). The
reduction of payments and benefits hereunder, if applicable, shall be made by
reducing, first, payments or benefits to be paid in cash hereunder in the order
in which such payment or benefit would be paid or provided (beginning with such
payment or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith. If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company (or its affiliates) used in determining
if a “parachute payment” exists, exceeds one dollar ($1.00) less than three
times the Executive’s base amount, then the Executive shall immediately repay
such excess to the Company upon notification that an overpayment has been made.
Nothing in this Section 3.4.5. shall require the Company to be responsible for,
or have any liability or obligation with respect to, the Executive’s excise tax
liabilities under Section 4999 of the Code.

3.5 Termination In Event of Death: Benefits. If Executive’s employment is
terminated by reason of Executive’s death during the Employment Period, this
Agreement shall terminate, except as provided herein, without further obligation
to Executive’s legal representatives under this Agreement, other than for
payment of all accrued compensation, unreimbursed expenses, the timely payment
or provision of Other Benefits through the date of death, one (1) year’s Base
Salary, and such cash or stock bonus as Executive would otherwise have been
awarded in that year if Executive’s death had not occurred. Such amounts shall
be paid to Executive’s estate or beneficiary, as applicable, in a lump sum in
cash within ninety (90) days after the date of death. With respect to the
provision of Other Benefits, the term Other Benefits as used in this Section
shall include, without limitation, and Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company to the estates and beneficiaries of other
executive level employees of the Company under such plans, programs, practices,
and policies relating to death benefits, if any, as in effect with respect to
other executives and their beneficiaries at any time during the one hundred
twenty (120) day period immediately preceding the date of death. Additionally,
all Stock Awards shall be vested immediately and shall be exercisable for the
greater of one year after the date of such vesting or the remaining term of such
option.

3.6 Termination In Event of Disability: Benefits. If Executive’s employment is
terminated by reason of Executive’s Disability during the Employment Period, or
any extension thereof, this Agreement shall continue in full force for a period
of one (1) year following such Disability and if such Disability occurs on or
after January 1 of any year Executive shall be entitled to the same cash or
stock bonus in such year that Executive would

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 11 of 27



--------------------------------------------------------------------------------

have been awarded if such Disability had not occurred. In addition, all
outstanding Stock Awards shall vest immediately upon such termination due to
Disability and shall be exercisable from the Termination Date for the remainder
of their term.

3.7 Voluntary Termination by Executive and Termination for Cause: Benefits.
Executive may terminate his employment with the Company without Good Reason by
giving written notice of his intent and stating an effective Termination Date at
least ninety (90) days after the date of such notice; provided, however, that
the Company may accelerate such effective date by paying Executive through the
proposed Termination Date and also vesting awards that would have vested but for
this acceleration of the proposed Termination Date and also vesting awards that
would have vested but for this acceleration of the proposed Termination Date.
Upon such a termination by Executive, except as provided in Section 5, or upon
termination for Cause by the Company, this Agreement shall terminate and the
Company shall pay to Executive all accrued compensation, unreimbursed expenses
and the Other Benefits through the Termination Date. Such amounts shall be paid
to Executive in a lump sum in cash within thirty (30) days after the date of
termination. In addition, all unvested stock options shall terminate and all
vested options will terminate one hundred twenty (120) days after the
Termination Date.

3.8 Termination Procedure.

 

  3.8.1. Notice of Termination. Any termination of the Executive’s employment by
the Company or by Executive during the Employment Period (other than pursuant to
Section 3.5) shall be communicated by written Notice of Termination to the other
party. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice indicating the specific termination provision in this Agreement relied
upon and setting forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under that
provision.

 

  3.8.2. Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death,
(ii) if the Executive’s employment is terminated pursuant to Section 3.6, thirty
(30) days after the date of receipt of the Notice of Termination (provided that
Executive does not return to the substantial performance of his duties on a
full-time basis during such thirty (30) day period), and (iii) if the
Executive’s employment is terminated for any other reason, the date on which a
Notice of Termination is given or any later date (within thirty (30) days after
the giving of such notice) set forth in such Notice of Termination.

 

  3.8.3.

Mitigation. Executive shall not be required to mitigate damages with respect to
the termination of his employment under this Agreement by seeking other
employment or otherwise, and there shall be no offset against amounts due
Executive under this Agreement on account of subsequent employment except as
specifically provided in this Agreement.

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 12 of 27



--------------------------------------------------------------------------------

  Additionally, amounts owed to Executive under this Agreement shall not be
offset by any claims the Company may have against the Executive, and the
Company’s obligation to make the payments provided for in this Agreement, and
otherwise to perform its obligations hereunder, shall not be affected by any
other circumstances, including, without limitation, any counterclaim,
recoupment, defense or other right which the Company may have against Executive
or others.

 

  3.8.4. Release Agreement. Notwithstanding any provision of this Agreement to
the contrary, in order to receive the benefits upon termination payable under
this Section 3 (the “Termination Benefits”), Executive must first execute a
release agreement (the “Release Agreement”) on a form provided by the Company
whereby Executive agrees to release and waive, in return for such benefits, any
claims that Executive may have against the Company including, without
limitation, for unlawful discrimination (e.g., Title VII of the U.S. Civil
Rights Act); provided, however, the Release Agreement shall not release any
claim by or on behalf of Executive for any payment or benefit that is provided
under this Agreement or any employee benefit plan prior to the receipt thereof.
Executive must return the executed Release Agreement within sixty (60) days of
the date of his receipt of the Release Agreement. The Company shall also execute
the Release Agreement; provided, however, that the Company may, in its sole
discretion, waive the requirement that the Release Agreement be executed by
Executive and the Company as a condition to Executive’s receipt of the
Termination Benefits. Notwithstanding any provision herein to the contrary,
unless the Company has waived the requirement for Executive and the Company to
execute the Release Agreement (as provided in the preceding sentence), no
Termination Benefits shall be payable or provided by the Company unless and
until the Release Agreement has been executed by Executive, has not been
revoked, and is no longer subject to revocation by Executive. The Termination
Benefits shall be paid or provided by the Company at the end of such 60-day
period, but only if the Release Agreement has been properly executed by
Executive and is not revocable at that time, regardless of the date on which the
Release Agreement was actually executed by Executive. If the conditions set
forth in the preceding sentence are not satisfied by Executive, the Termination
Benefits hereunder shall be forfeited.

3.9 No Duplication of Severance Benefits. Notwithstanding the foregoing
provisions of this Section 3, if Executive receives or is entitled to receive
any benefits under the Company’s Change of Control Policy, or under any
agreement with, or plan or policy of, the Company or any affiliate of the
Company, the amount payable under this Section 3 to or on behalf of Executive
shall be offset by such other severance benefits received by Executive, and
Executive shall thus be entitled to receive the greater of such other severance
benefits or the benefits provided under this Agreement, and not any duplicate
benefits. The payments

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 13 of 27



--------------------------------------------------------------------------------

provided under this Agreement or the Company’s Change of Control Policy upon
termination of the Executive shall also supersede and replace any duplicative
severance benefits under any severance pay plan or program that the Company or
any affiliate of the Company maintains for employees generally and that
otherwise may cover Executive.

3.10 Vesting of Benefits Upon Retirement. Upon Retirement of the Executive, all
Stock Awards granted to the Executive through the date of Retirement shall vest
in accordance with Section 3.4.2.

 

4. DIRECTOR POSITIONS

Executive agrees that upon termination of employment, for any reason, at the
request of the Chairman of the Board, he will immediately tender his resignation
from any and all Board positions held with the Company and/or any of its
subsidiaries and affiliates. If Executive remains as a director, at the election
of the Board, after such termination, Executive shall be compensated as an
outside director.

 

5. NON-COMPETITION, NON-SOLICITATION, AND CONFIDENTIALITY

5.1 Company’s Trade Secrets and Goodwill. The Company shall provide Executive
with its trade secrets, goodwill, and confidential information of Company and
contact with the Company’s customers and potential customers. Executive also
recognizes and agrees that the benefit of not being employed at-will, is
provided in consideration for, among other things, the agreements contained in
this Section, as well as the Stock Awards granted to Executive pursuant to this
Agreement. Executive agrees that the business of the Company is highly
competitive and that the trade secrets, goodwill, and confidential information
of the Company is of primary importance to the success of the Company. In
consideration of all of the foregoing, and in recognition of these conditions,
and specifically for being provided trade secrets, goodwill, and confidential
information, Executive agrees as follows:

5.2 Non-Competition During Employment. Executive agrees during the Basic Term,
and any extension of the Basic Term under this Agreement, he will not compete
with the Company by engaging in the conception, design, development, production,
marketing, or servicing of any product or service that is substantially similar
to the products or services which the Company provides, and that he will not
work for, in any capacity, assist, or became affiliated with as an owner,
partner, etc., either directly or indirectly, any individual or business which
offer or performs services, or offers or provides products substantially similar
to the services and products provided by Company.

5.3 Conflicts of Interest. Executive agrees that during the Basic Term, and any
extension of the Basic Term under this Agreement, he will not engage, either
directly or indirectly, in any activity (a “Conflict of Interest”) which might
adversely affect the Company or its affiliates, including ownership of a
material interest in any supplier, contractor, distributor, subcontractor,
customer or other entity with which the Company does business or accepting any
material payment, service, loan, gift, trip, entertainment, or other favor from
a supplier, contractor, distributor, subcontractor, customer or other entity
with which the

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 14 of 27



--------------------------------------------------------------------------------

Company does business, and that Executive will promptly inform the Chairman of
the Company as to each offer received by Executive to engage in any such
activity. Executive further agrees to disclose to the Company any other facts of
which Executive becomes aware which might in Executive’s good faith judgment
reasonably be expected to involve or give rise to a Conflict of Interest or
potential Conflict of Interest.

5.4 Non-Competition After Termination. In further consideration of the Company
providing Executive with its confidential information, trade secrets, goodwill,
and proprietary business information, Executive agrees that he shall not, at any
time during the period of one (1) year after the termination of the later of the
Basic Term and any extension of the Basic Term under this Agreement, for any
reason, within any market or country in which the Company has operated assets or
provided services, or formulated a plan to operate its assets or provide
services during the last twelve (12) months of Executive’s employ, engage in or
contribute Executive’s knowledge to any work which is competitive with or
similar to a product, process, apparatus, services, or development on which
Executive worked or with respect to which Executive had access to while employed
by the Company; provided, however, that the one (1) year period set forth in
this Section 5.4 shall be a two (2) year period in the case of an Executive
whose employment is terminated due to Retirement.

5.4.1 In the event that Executive receives any payment of Base Salary from the
Company subsequent to his Termination Date, the period of Executive’s
non-competition shall continue for the duration of such payments to Executive,
but in no event shall the period of non-competition exceed a period of two
(2) years after Executive’s Termination Date, even should Executive continue to
receive payments of Base Salary following such two (2) year period.

5.4.2 Notwithstanding the time period set forth in Sections 5.4 and 5.4.1 above,
in the event of Executive’s termination of employment from the Company for any
reason within one (1) year after a Change in Control as defined in Section 3.1B
above, the period of Executive’s non-competition shall be for a period of six
(6) months after such termination of employment date.

5.4.3 It is understood and agreed that the geographical area set forth in this
covenant is divisible so that if this clause is invalid or unenforceable in an
included geographic area, that area is severable and the clause remains in
effect for the remaining included geographic areas in which the clause is valid.

5.5 Non-Solicitation of Customers. In further consideration of the Company
providing Executive with its confidential information, trade secrets, and
proprietary business information, Executive further agrees that for a period of
one (1) year after the termination of the Basic Term and any extension of the
Basic Term under this Agreement, or for a period of two (2) years after
termination due to Retirement, he will not solicit or accept any business
similar in nature to the services provided by the Company from any customer or
client or prospective customer or client with whom Executive dealt or solicited
while employed by Company during the last twelve (12) months of his employment.

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 15 of 27



--------------------------------------------------------------------------------

5.6 Non-Solicitation of Employees. Executive agrees that for the duration of the
Basic Term, and for a period of one (1) year after the termination of the Basic
Term and any extension of the Basic Term under this Agreement, or for a period
of two (2) years after termination due to Retirement, he will not either
directly or indirectly, on his own behalf or on behalf of others, solicit,
attempt to hire, or hire any person employed by Company to work for Executive or
for another entity, firm, corporation, or individual.

5.7 Confidential Information. Executive further agrees that he will not, except
as the Company may otherwise consent or direct in writing, reveal or disclose,
sell, use, lecture upon, publish or otherwise disclose to any third party any
Confidential Information or proprietary information of the Company, or authorize
anyone else to do these things at any time either during or subsequent to his
employment with the Company. This Section shall continue in full force and
effect after termination of Executive’s employment and after the termination of
this Agreement. Executive shall continue to be obligated under the Confidential
Information Section of this Agreement not to use or to disclose Confidential
Information of the Company so long as it shall not be publicly available.
Executive’s obligations under this Section with respect to any specific
Confidential Information and proprietary information shall cease when that
specific portion of the Confidential Information and proprietary information
becomes publicly known, in its entirety and without combining portions of such
information obtained separately. It is understood that such Confidential
Information and proprietary information of the Company include matters that
Executive conceives or develops, as well as matters Executive learns from other
employees of Company. Confidential Information is defined to include
information: (1) disclosed to or known by Executive as a consequence of or
through his employment with the Company; (2) not generally known outside the
Company; and (3) which relates to any aspect of the Company or its business,
finances, operation plans, budgets, research, or strategic development.
“Confidential Information” includes, but is not limited to the Company’s trade
secrets, proprietary information, financial documents, long range plans,
customer lists, employer compensation, marketing strategy, data bases, costing
data, computer software developed by the Company, investments made by the
Company, and any information provided to the Company by a third party under
restrictions against disclosure or use by the Company or others.

5.8 Original Material. Executive agrees that any inventions, discoveries,
improvements, ideas, concepts or original works of authorship relating directly
to the Company Business, including without limitation information of a technical
or business nature such as ideas, discoveries, designs, inventions,
improvements, trade secrets, know-how, manufacturing processes, product
formulae, design specifications, writings and other works of authorship,
computer programs, financial figures, marketing plans, customer lists and data,
business plans or methods and the like, which relate in any manner to the actual
or anticipated business or the actual or anticipated areas of research and
development of the Company and its divisions and affiliates, whether or not
protectable by patent or copyright, that have been originated, developed or
reduced to practice by Executive alone or jointly with others during the
Executive’s employment with the Company shall be the property of and belong
exclusively to the Company. Executive shall promptly and fully disclose to the
Company the origination or development by Executive of any such material and
shall provide the Company with any

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 16 of 27



--------------------------------------------------------------------------------

information that it may reasonably request about such material. Either during
the subsequent to the Executive’s employment, upon the request and at the
expense of the Company or its nominee, and for no remuneration in addition to
that due Executive pursuant to the Executive’s employment by the Company, but at
no expense to the Executive, Executive agrees to execute, acknowledge, and
deliver to the Company or its attorneys any and all instruments which, in the
judgment of the Company or its attorneys, may be necessary or desirable to
secure or maintain for the benefit of the Company adequate patent, copyright,
and other property rights in the United States and foreign countries with
respect to any such inventions, improvements, ideas, concepts, or original works
of authorship embraced within this Agreement.

5.9 Return of Documents, Equipment, Etc. All writings, records, and other
documents and things comprising, containing, describing, discussing, explaining,
or evidencing any Confidential Information, and all equipment, components,
parts, tools, and the like in Executive’s custody or possession that have been
obtained or prepared in the course of Executive’s employment with the Company
shall be the exclusive property of the Company, shall not be copied and/or
removed from the premises of the Company, except in pursuit of the business of
the Company, and shall be delivered to the Company, without Executive retaining
any copies, upon notification of the termination of Executive’s employment or at
any other time requested by the Company. The Company shall have the right to
retain, access, and inspect all property of Executive of any kind in the office,
work area, and on the premises of the Company upon termination of Executive’s
employment and at any time during employment by the Company upon termination of
Executive’s employment and at any time during employment by the Company to
ensure compliance with the terms of this Agreement.

5.10 Reaffirm Obligations. Upon termination of his employment with the Company,
Executive, if requested by Company, shall reaffirm in writing Executive’s
recognition of the importance of maintaining the confidentiality of the
Company’s Confidential Information and proprietary information, and reaffirm any
other obligations set forth in this Agreement.

5.11 Prior Disclosure. Executive represents and warrants that he has not used or
disclosed any Confidential Information he may have obtained from Company prior
to signing this Agreement, in any way inconsistent with the provisions of this
Agreement.

5.12 Confidential Information of Prior Companies. Executive will not disclose or
use during the period of his employment with the Company any proprietary or
Confidential Information or Copyright Works which Executive may have acquired
because of employment with an employer other than the Company or acquired from
any other third party, whether such information is in Executive’s memory or
embodied in a writing or other physical form.

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 17 of 27



--------------------------------------------------------------------------------

5.13 Rights Upon Breach. If Executive breaches, any of the provisions contained
in Section 5 of this Agreement (the “Restrictive Covenants”), the Company shall
have the following rights and remedies, each of which rights and remedies shall
be independent of the others and severally enforceable, and each of which is in
addition to, and not in lieu of, any other rights and remedies available to the
Company under law or in equity:

(a) Specific Performance. The right and remedy to have the Restrictive Covenants
specifically enforced by any court of competent jurisdiction, it being agreed
that any breach of the Restrictive Covenants would cause irreparable injury to
the Company and that money damages would not provide an adequate remedy to the
Company.

(b) Accounting. The right and remedy to require Executive to account for and pay
over to the Company all compensation, profits, monies, accruals, increments or
other benefits derived or received by Executive as the result of any action
constituting a breach of the Restrictive Covenants.

5.14 Remedies For Violation of Non-Competition or Confidentiality Provisions.
Without limiting the right of the Company to pursue all other legal and
equitable rights available to it for violation of any of the obligations and
covenants made by Executive herein, it is agreed that:

(a) the skills, experience and contacts of Executive are of a special, unique,
unusual and extraordinary character which give them a peculiar value;

(b) because of the business of the Company, the restrictions agreed to by
Executive as to time and area contained in the Agreement are reasonable; and

(c) the injury suffered by the Company by a violation of any obligation or
covenant in the Agreement resulting from loss of profits created by (i) the
competitive use of such skills, experience contacts and otherwise and/or
(ii) the use or communication of any information deemed confidential herein will
be difficult to calculate in damages in an action at law and cannot fully
compensate the Company for any violation of any obligation or covenant in the
Agreement, accordingly:

(d)

(i) the Company shall be entitled to injunctive relief to prevent violations
thereof and prevent Executive from rendering any services to any person, firm or
entity in breach of such obligation or covenant and to prevent Executive from
divulging any confidential information; and

(ii) compliance with the Agreement is a condition precedent to the Company’s
obligation to make payments of ay nature to Executive, subject to the other
provisions hereof.

(e) Executive waives any objection to the enforceability of the restrictive
covenants and agrees to be estopped from denying the legality and enforceability
of these provisions.

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 18 of 27



--------------------------------------------------------------------------------

5.15 Severability of Covenants. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in duration and geographical
scope and in all other respects. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect without regard to the invalid portions.

5.16 Court Review. If any court determines that any of the Restrictive
Covenants, or any part thereof, is unenforceable because of the duration or
geographical scope of, or scope of activities restrained by, such provision,
such court shall have the power to reduce the duration or scope of such
provision, as the case may be, and, in its reduced form, such provision shall
then be enforceable.

5.17 Enforceability in Jurisdictions. The Company and Executive intend to and
hereby confer jurisdiction to enforce the Restrictive Covenants upon the courts
of any jurisdiction within the geographical scope of such Restrictive Covenants.
If the courts of any one or more of such jurisdictions hold the Restrictive
Covenants unenforceable by reason of the breadth of such scope or otherwise, it
is the intention of the Company that such determination not bar or in any way
affect the right of the Company to the relief provided above in the courts of
any other jurisdiction within the geographical scope of such Restrictive
Covenants, as to breaches of such Restrictive Covenants in such other respective
jurisdictions, such Restrictive Covenants as they relate to each jurisdiction
being, for this purpose, severable into diverse and independent covenants.

5.18 Extension of Post-Employment Restrictions. In the event Executive breaches
Section 5 above, the restrictive time periods contained in those provisions will
be extended by the period of time Executive was in violation of such provisions.

 

6. INDEMNIFICATION

6.1 General. The Company agrees that if Executive is made a party or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that Executive is or was a trustee, director or officer of the Company, the
Company , or any predecessor to the Company (including any sole proprietorship
owned by the Executive) or any of their affiliates or is or was serving at the
request of the Company, the Company , any predecessor to the Company (including
any sole proprietorship owned by the Executive), or any of their affiliates as a
trustee, director, officer, member, employee or agent of another corporation or
a partnership, joint venture, limited liability company, trust or other
enterprise, including, without limitation, service with respect to employee
benefit plans, whether or not the basis of such Proceeding is alleged action in
an official capacity as a trustee, director, officer, member, employee or agent
while serving as a trustee, director, officer, member, employee or agent,
Executive shall be indemnified and held harmless by the Company to the fullest
extent authorized by Texas or Delaware law, as the same exists or may hereafter
be amended, against all Expenses incurred or suffered by Executive in connection
therewith, and such indemnification shall continue as to Executive even if
Executive has ceased to be an officer, director, trustee or agent, or is no
longer employed by the Company and shall inure to the benefit of his heirs,
executors and administrators.

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 19 of 27



--------------------------------------------------------------------------------

6.2 Expenses. As used in this Section, the term “Expenses” shall include,
without limitation, damages, losses, judgments, liabilities, fines, penalties,
excise taxes, settlements, and costs, attorneys’ fees, accountants’ fees, and
disbursements and costs of attachment or similar bonds, investigations, and any
expenses of establishing a right to indemnification under this Agreement.

6.3 Enforcement. If a claim or request under this Section 6 is not paid by the
Company or on its behalf, within thirty (30) days after a written claim or
request has been received by the Company, Executive may at any time thereafter
bring an arbitration claim against the Company to recover the unpaid amount of
the claim or request and if successful in whole or in part, Executive shall be
entitled to be paid also the expenses of prosecuting such suit. All obligations
for indemnification hereunder shall be subject to, and paid in accordance with,
applicable Texas or Delaware law.

6.4 Partial Indemnification. If Executive is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Executive for the portion of such Expenses to which
Executive is entitled.

6.5 Advances of Expenses. Expenses incurred by Executive in connection with any
Proceeding shall be paid by the Company in advance upon request of Executive
that the Company pay such Expenses, but only in the event that Executive shall
have delivered in writing to the Company (i) an undertaking to reimburse the
Company for Expenses with respect to which Executive is not entitled to
indemnification and (ii) a statement of his good faith belief that the standard
of conduct necessary for indemnification by the Company has been met.

6.6 Notice of Claim. Executive shall give to the Company notice of any claim
made against him for which indemnification will or could be sought under this
Agreement. In addition, Executive shall give the Company such information and
cooperation as it may reasonably require and as shall be within the Executive’s
power and at such times and places as are convenient for the Executive.

6.7 Defense of Claim. With respect to any Proceeding as to which Executive
notifies the Company of the commencement thereof:

(a) The Company will be entitled to participate therein at its own expense;

(b) Except as otherwise provided below, to the extent that it may wish, the
Company will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to the Executive, which in the Company’s sole discretion may be
regular counsel to the Company and may be counsel to other officers and
directors of the Company or any subsidiary. Executive also shall have the right
to employ his own

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 20 of 27



--------------------------------------------------------------------------------

counsel in such action, suit or proceeding if he reasonably concludes that
failure to do so would involve a conflict of interest between the Company and
the Executive, and under such circumstances the fees and expenses of such
counsel shall be at the expense of the Company.

(c) The Company shall not be liable to indemnify Executive under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent. The Company shall not settle any action or claim in any manner
which would impose any penalty that would not be paid directly or indirectly by
the Company or limitation on Executive without the Executive’s written consent.
Neither the Company nor Executive will unreasonably withhold or delay their
consent to any proposed settlement.

6.8 Non-exclusivity. The right to indemnification and the payment of expenses
incurred in defending a Proceeding in advance of its final disposition conferred
in this Section 6 shall not be exclusive of any other right which Executive may
have or hereafter may acquire under any statute or certificate of incorporation
or by-laws of the Company or any subsidiary, agreement, vote of shareholders or
disinterested directors or trustees or otherwise.

 

7. LEGAL FEES AND EXPENSES

If any contest or dispute shall arise between the Company and Executive
regarding any provision of this Agreement, the Company shall reimburse Executive
for all legal fees and expenses reasonably incurred by Executive in connection
with such contest or dispute, but only if Executive prevails to a substantial
extent with respect to the Executive’s claims brought and pursued in connection
with such contest or dispute. Such reimbursement shall be made as soon as
practicable following the resolution of such contest or dispute (whether or not
appealed) to the extent the Company receives reasonable written evidence of such
fees and expenses. The Company shall advance Executive reasonable attorney’s
fees during any arbitration proceedings if brought by Executive, up to but not
to exceed Three Hundred Thousand Dollars ($300,000).

 

8. BREACH

Executive agrees that any breach of restrictive covenants above cannot be
remedied solely by money damages, and that in addition to any other remedies
Company may have, Company is entitled to obtain injunctive relief against
Executive. Nothing herein, however, shall be construed as limiting Company’s
right to pursue any other available remedy at law or in equity, including
recovery of damages and termination of this Agreement and/or any payments that
may be due pursuant to this Agreement.

 

9. RIGHT TO ENTER AGREEMENT

Executive represents and covenants to Company that he has full power and
authority to enter into this Agreement and that the execution of this Agreement
will not breach or constitute a default of any other agreement or contract to
which he is a party or by which he is bound.

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 21 of 27



--------------------------------------------------------------------------------

10. COMPLIANCE WITH SECTION 409A.

10.1 Separation from Service. Notwithstanding anything to the contrary in this
Agreement, with respect to any amounts payable to Executive under this Agreement
in connection with a termination of Executive’s employment that would be
considered “non-qualified deferred compensation” under Section 409A of the Code,
in no event shall a termination of employment be considered to have occurred
under this Agreement unless such termination constitutes Executive’s “separation
from service” with the Company as such term is defined in Treasury Regulation
Section 1.409A-1(h), and any successor provision thereto (“Separation from
Service”).

10.2 Section 409A Compliance; Payment Delays.

A. Notwithstanding anything to the contrary in this Agreement, to the maximum
extent permitted by applicable law, the severance payments payable to Executive
pursuant to this Agreement shall be made in reliance upon Treasury Regulation
Section 1.409A-1(b)(9)(iii) (relating to separation pay plans) or Treasury
Regulation Section 1.409A-1(b)(4) (relating to short-term deferrals). However,
to the extent any such payments are treated as “non-qualified deferred
compensation” subject to Section 409A of the Code, and if Executive is deemed at
the time of his Separation from Service to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed
commencement of any portion of the benefits to which Executive is entitled under
this Agreement is required in order to avoid a prohibited payment under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s termination
benefits shall not be provided to the Executive prior to the earlier of (i) the
expiration of the six-month period measured from the date of Executive’s
Separation from Service or (ii) the date of Executive’s death. Upon the earlier
of such dates, all payments deferred pursuant to this Section 10 (including
interest on any such payments, at the prime interest rate, as published in The
Wall Street Journal, over the period such payments are deferred) shall be paid
in a lump sum to Executive (or Executive’s estate).

B. The determination of whether Executive is a “specified employee” for purposes
of Section 409A(a)(2)(B)(i) of the Code as of the time of his Separation from
Service shall be made by the Company in accordance with the terms of
Section 409A of the Code, and applicable guidance thereunder (including without
limitation Treasury Regulation Section 1.409A-1(i) and any successor provision
thereto).

C. To the extent any severance payments provided for under this Agreement are
treated as “non-qualified deferred compensation” subject to Section 409A of the
Code and such payments are conditioned on Executive’s execution of a general
release, the payments will be made or will commence, as the case may be, on the
60th day (or if applicable, the expiration of the six-month payment delay period
or earlier death as described above) following the Executive’s Separation from
Service (the “Payment Date”), provided that prior to the Payment Date, the
Executive executes and delivers the general release to the Company and all
applicable revocation periods have expired. In this regard, the Company shall
provide the form of general release to the Executive on or before the 10th day
following his Separation from Service.

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 22 of 27



--------------------------------------------------------------------------------

10.3 Section 409A; Separate Payments. This Agreement is intended to be written,
administered, interpreted and construed in a manner such that no payment or
benefits provided under the Agreement become subject to (a) the gross income
inclusion set forth within Section 409A(a)(1)(A) of the Code or (b) the interest
and additional tax set forth within Section 409A(a)(1)(B) of the Code
(collectively, “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of Section 409A Penalties. Notwithstanding the preceding, in no event
shall the Company be required to provide a tax gross up payment to or otherwise
reimburse Executive with respect to Section 409A Penalties. For purposes of
Section 409A of the Code (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that Executive
may be eligible to receive under this Agreement shall be treated as a separate
and distinct payment and shall not collectively be treated as a single payment.

10.4 In-kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement or in any Company policy with respect to such
payments, in-kind benefits and reimbursements provided under this Agreement
during any tax year of Executive shall not affect in-kind benefits or
reimbursements to be provided in any other tax year of Executive and are not
subject to liquidation or exchange for another benefit. Notwithstanding anything
to the contrary in this Agreement, reimbursement requests must be timely
submitted by Executive and, if timely submitted, reimbursement payments shall be
made to Executive as soon as administratively practicable following such
submission in accordance with the Company’s policies regarding reimbursements,
but (except as provided below in Section 10.5) in no event later than the last
day of Executive’s taxable year following the taxable year in which the expense
was incurred. This Section 10.4 shall only apply to in-kind benefits and
reimbursements that would result in taxable compensation income to Executive.

10.5 Reformation. If any provision of this Agreement would cause Executive to
occur any additional tax under Code Section 409A, the parties will in good faith
attempt to reform the provision in a manner that maintains, to the extent
possible, the original intent of the applicable provision without violating the
provision of Code Section 409A.

 

11. ENFORCEABILITY

The agreements contained in the restrictive covenant provisions of Section 5
this Agreement are independent of the other agreements contained herein.
Accordingly, failure of the Company to comply with any of its obligations
outside of such Sections do not excuse Executive from complying with the
agreements contained herein.

 

12. SURVIVABILITY

The agreements contained in Section 5 shall survive the termination of this
Agreement for any reason.

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 23 of 27



--------------------------------------------------------------------------------

13. ASSIGNMENT

This Agreement cannot be assigned by Executive. The Company may assign this
Agreement only to a successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and
assets of the Company provided such successor expressly agrees in writing
reasonably satisfactory to Executive to assume and perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession and assignment had taken place. Failure of the Company
to obtain such written agreement prior to the effectiveness of any such
succession shall be a material breach of this Agreement.

 

14. BINDING AGREEMENT

Executive understands that his obligations under this Agreement are binding upon
Executive’s heirs, successors, personal representatives, and legal
representatives.

 

15. NOTICES

All notices pursuant to this Agreement shall be in writing and sent certified
mail, return receipt requested, addressed as set forth below, or by delivering
the same in person to such party, or by transmission by facsimile to the number
set forth below. Notice deposited in the United States Mail, mailed in the
manner described hereinabove, shall be effective upon deposit. Notice given in
any other manner shall be effective only if and when received:

If to Executive:

[Address on file with the Company]

If to Company:

Vantage Drilling Company

c/o Vantage Energy Services, Inc.

777 Post Oak Blvd., Suite 800

Houston, TX 77056

 

16. WAIVER

No waiver by either party to this Agreement of any right to enforce any term or
condition of this Agreement, or of any breach hereof, shall be deemed a waiver
of such right in the future or of any other right or remedy available under this
Agreement. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right Executive or the Company may have hereunder,
including, without limitation, the right of Executive to terminate employment
for Good Reason pursuant to Section 3.1D hereof, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 24 of 27



--------------------------------------------------------------------------------

17. SEVERABILITY

If any provision of this Agreement is determined to be void invalid,
unenforceable, or against public policy, such provisions shall be deemed
severable from the Agreement, and the remaining provisions of the Agreement will
remain unaffected and in full force and effect. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

 

18. ARBITRATION

In the event any dispute arises out of Executive’s employment with or by the
Company, or separation/termination therefrom, whether as an employee, which
cannot be resolved by the Parties to this Agreement, such dispute shall be
submitted to final and binding arbitration. The arbitration shall be conducted
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association (“AAA”). If the Parties cannot agree on
an arbitrator, a list of seven (7) arbitrators will be requested from AAA, and
the arbitrator will be selected using alternate strikes with Executive striking
firm. The cost of the arbitration will be shared equally by Executive and
Company; provided, however, the Company shall promptly reimburse Executive for
all costs and expenses incurred in connection with any dispute in an amount up
to, but not exceeding 20 percent of Executive’s Base Salary unless such
termination was for Cause in which event Executive shall not be entitled to
reimbursement unless and until it is determined he was terminated other than for
Cause. Arbitration of such disputes is mandatory and in lieu of any and all
civil causes of action and lawsuits either party may have against the other
arising out of Executive’s employment with Company, or separation therefrom.
Such arbitration shall be held in Houston, Texas. This provision shall not,
however, preclude the Company from obtaining injunctive relief in any court of
competent jurisdiction to enforce Section 5 of this Agreement.

 

19. ENTIRE AGREEMENT

The terms and provisions contained herein shall constitute the entire agreement
between the parties with respect to Executive’s employment with Company during
the Employment Period. This Agreement replaces and supersedes any and all
existing Agreements entered into between Executive and the Company relating
generally to the same subject matter, if any, and shall be binding upon
Executive’s heirs, executors, administrators, or other legal representatives or
assigns.

 

20. SECTION HEADINGS

The section headings in this Employment Agreement are for convenience of
reference only, and they form no part of this Agreement and shall not affect its
interpretation.

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 25 of 27



--------------------------------------------------------------------------------

21. MODIFICATION OF AGREEMENT

This Agreement may not be changed or modified or released or discharged or
abandoned or otherwise terminated, in whole or in part, except by an instrument
in writing signed by Executive and an officer or other authorized executive of
Company.

 

22. UNDERSTANDING OF AGREEMENT

Executive represents and warrants that he has read and understood each and every
provision of this Agreement, and Executive understands that he has the right to
obtain advice from legal counsel of choice, if necessary and desired, in order
to interpret any and all provisions of this Agreement, and that Executive has
freely and voluntarily entered into this Agreement.

 

23. GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas.

 

24. WITHHOLDING

All payments hereunder shall be subject to any required withholding of Federal,
state and local taxes pursuant to any applicable law or regulation.

 

25. JURISDICTION AND VENUE.

With respect to any litigation regarding this Agreement, Executive agrees to
venue in the state or federal courts in Harris County, Texas and agrees to waive
and does hereby waive any defenses and/or arguments based upon improper venue
and/or lack of personal jurisdiction. By entering into this Agreement, Executive
agrees to personal jurisdiction in the state and federal courts in Harris
County, Texas.

 

26. NO PRESUMPTION AGAINST INTEREST.

This Agreement has been negotiated, drafted, edited and reviewed by the
respective parties, and therefore, no provision arising directly or indirectly
herefrom shall be construed against any party as being drafted by said party.

 

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Page 26 of 27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

VANTAGE DRILLING COMPANY By:  

/s/ Paul A. Bragg

Title:  

Chief Executive Officer

EXECUTIVE

/s/ Donald Munro

Donald Munro

VANTAGE DRILLING COMPANY EMPLOYMENT AGREEMENT

Signature Page